ROBERT L. BLAND, Judge,
dissenting.
I do not agree with my esteemed colleagues that the claim is one for which a legislative appropriation of public revenues should be made. It is not, in my judgment, a claim that, in view of the purposes of the act creating the court of claims, should be paid. The state does not guarantee the safety or freedom from accident of persons traveling on its highways. If the state were suable the facts disclosed by the record, prepared by the road commission, do not present a case in which a judgment could properly be obtained in a court of law.